Citation Nr: 0901892	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bulimia/anorexia nervosa, currently evaluated 30 percent 
disabling.

2.  Entitlement to service connection for a psychiatric 
disability other than bulimia/anorexia nervosa.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1972 to December 1975 and from September 
1979 to September 1992.  

In October 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio granted service 
connection for bulimia/anorexia nervosa.  
A 30 percent disability rating was assigned.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2005 rating decision issued by 
the RO in Philadelphia, Pennsylvania which continued the 30 
percent disability rating and additionally denied the 
veteran's claim of entitlement to service connection for 
depression, anxiety and obsessive compulsive disorder (OCD).  
The veteran is also appealing a November 2006 rating decision 
issued by the RO in Cleveland, Ohio which denied the 
veteran's claim of entitlement to TDIU.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bulimia is manifested by binge eating 
followed by self-induced vomiting, with no evidence of self-
induced weight loss to less than 85 percent of expected 
minimum weight with incapacitating episodes of more than six 
weeks 
total duration per year.

2.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed dysthymic disorder is 
related to depression during military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's service-connected bulimia/anorexia nervosa have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9521 (2008).

2.  Resolving the benefit of the doubt in the veteran's 
favor, the veteran's acquired psychiatric disability was 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for a service-connected bulimia/anorexia nervosa.  He 
also seeks service connection for another, separate 
psychiatric disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating claim in a letter from 
the RO dated March 26, 2004 including a request for evidence 
that his service-connected disability has gotten worse.  
Additionally, the March 2004 letter advised the veteran of 
the evidentiary requirements for a direct and secondary 
service connection claim, including a request for evidence 
that a relationship exists "between your current disability 
and an injury, disease, or event in military service," or a 
relationship exists "between your claimed condition and your 
service-connected condition."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"[r]elevant records held by any Federal agency.  This may 
include medical records from the military, from VA Medical 
Centers (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
With respect to private treatment records, the letter 
informed the veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records to 
include "records from State or local governments, private 
doctors and hospitals, or current or former employers."  
Included with the letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter requested that the veteran complete the release so VA 
could obtain private medical records on his behalf.  

The March 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original letter.]

The veteran was also provided with the "give us everything 
you've got" requirement formerly contained in 38 C.F.R. 
§ 3.159(b).  See the March 2004 letter, page 3: "If there is 
any other evidence or information that you think will support 
your claim, please let us know. If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments, which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008, removed the notice provision requiring 
VA to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in March 20, 2006 and August 24, 2006 letters from 
the RO, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, both letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule . . ."  The veteran was also advised in the letter 
as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the veteran has received proper notice pursuant 
to the Court's Dingess determination via the March and August 
2006 letters from the RO. 

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in January 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the veteran was allowed the opportunity to 
present evidence and argument in response.  The veteran's 
claims were then readjudicated in a July 2007 supplemental 
statement of the case (SSOC).  Accordingly, any timing errors 
have been cured.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the veteran had actual knowledge of what was 
necessary to substantiate this claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran has 
submitted argument which specifically referenced symptoms 
listed under the Diagnostic Codes utilized in rating the 
veteran's claim and made specific argument as to how the 
veteran's disabilities had increased in severity and the 
effect that increase had on his employment and daily life.  
See, e.g., the veteran's statement attached to his March 2006 
substantive appeal (VA Form 9).   Moreover, the veteran 
specifically indicated that the rating formula for eating 
disorders "only addresses percentage increases due to weight 
loss [and] hospitalization."  Id.  It is therefore clear 
that the veteran was aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
treatment records and VA and private treatment reports.  
Additionally, the veteran was afforded VA examinations in 
November 2004 and February 2007.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has retained the 
services of a representative.  He has been accorded the 
opportunity to present evidence and argument in support of 
his claim, and was given the opportunity to present testimony 
at a personal hearing if he so desired.  The veteran 
indicated in his substantive appeal that he did not want a 
hearing before the Board.  

Accordingly, the Board will proceed to a decision.



	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased rating for service-connected 
bulimia/anorexia nervosa, currently evaluated 30 percent 
disabling.

Relevant law and regulations

Increased ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9521 [bulimia nervosa] 
(2008).  The veteran could also be rated under Diagnostic 
Code 9520 [anorexia nervosa], but the rating criteria are 
identical.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used. 

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9521.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating bulimia nervosa read as follows:

100%  Self-induced weight loss to less than 80 percent of 
expected minimum weight, with incapacitating episodes of at 
least six weeks total duration per year, and requiring 
hospitalization more than twice a year for parenteral 
nutrition or tube feeding.

60%  Self-induced weight loss to less than 85 percent of 
expected minimum weight with incapacitating episodes of six 
or more weeks total duration per year.

30%  Self-induced weight loss to less than 85 percent of 
expected minimum weight with incapacitating episodes of more 
than two but less than six weeks total duration per year.

The note to Diagnostic Code 9521 explains that "an 
incapacitating episode is a period during which bed rest and 
treatment by a physician are required." 

38 C.F.R. § 4.130, Diagnostic Code 9521 (2008).

Analysis

Schedular rating

The veteran's service-connected bulimia/anorexia nervosa is 
currently evaluated 30 percent disabling.  

The medical evidence of record does not demonstrate that the 
veteran requires hospitalization for parenteral nutrition or 
tube feeding, and the veteran does not contend as such.  It 
is obvious that a 100 percent rating cannot be assigned.  
Accordingly, the Board's analysis of this claim focuses on 
whether the veteran's current disability rating for bulimia 
nervosa can be increased to the next highest percentage, 60 
percent disabling.  For reasons stated immediately below, the 
Board concludes that the criteria for a 60 percent disability 
rating under Diagnostic Code 9521 have not been met.  

In order to warrant a 60 percent disability rating, the 
evidence must show self-induced weight loss to less than 85 
percent of expected minimum weight with incapacitating 
episodes of six or more weeks total duration per year.  The 
criteria  are conjunctive, not disjunctive.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

A November 2004 VA examination indicated the veteran weighed 
182 pounds, and a February 8, 2007 VA joint examination 
indicated the veteran was "well-developed, well-nourished . 
. . robust and muscular appearing," weighing 200 pounds.  

At the February 2007 VA eating disorder examination, the 
veteran reported that "[i]n the past one year . . . his 
weight has been mostly stable."  See the February 20, 2007 
VA examiner's report, page 2.  Additionally, a February 2007 
VA stomach examination indicated that despite the veteran's 
consistent self-induced vomiting, "[t]here is no weight gain 
or weight loss recently."  See the February 2, 2007 VA 
examiner's report, page 2.  

Additionally, the veteran himself stated, "I drink Ensure 
mixed with Whey Protein powder I buy so I am not overtaken by 
my anorexia [sic] which causes me to lose weight."  See the 
veteran's March 2006 substantive appeal (VA Form 9).   

Accordingly, the Board finds that, although the veteran 
engages in self-induced vomiting, he does not experience 
weight loss to less than 85 percent of expected minimum 
weight.  Indeed, his weight was recently noted to be 200 
pounds.

With respect to incapacitating episodes, the medical evidence 
of record also fails to indicate that the veteran sustained 
any episodes requiring bed rest at any point in the past 
year.  The veteran has stated, "I would rather die than go 
into the hospital again . . . I learned how to self treat 
myself, even though I am a prisoner of my bulimia/anorexia 
nervosa."  See the veteran's March 2006 substantive appeal.  
The veteran has not provided any medical evidence 
illustrating an instance of incapacitation.  

Therefore, because the veteran does not experience weight 
loss to less than 85 percent of expected minimum weight, and 
has not shown instances of incapacitation for six weeks or 
more within the past year, the Board finds that an increased 
schedular rating is not warranted for the veteran's bulimia 
nervosa under Diagnostic Code 9521.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Although the veteran has been service connected for both 
bulimia and anorexia nervosa, the medical evidence, both in 
service and thereafter, consistently shows diagnoses of 
bulimia nervosa.  There is nothing in the medical records 
which indicates that two eating disorders, with different 
symptoms, exist.  Accordingly separately rating bulimia and 
anorexia nervosa (which as noted above would be rated under 
identical rating criteria) would amount to prohibited 
pyramiding.

The Board notes in passing that the veteran argues that he 
currently experiences depression and that these instances of 
depression should be assessed jointly with the above-
mentioned rating criteria when determining whether the 
disability rating should be increased.  See the veteran's 
March 2006 substantive appeal; see also the veteran's July 
2007 VA Form 9.  However, depression is not part of the 
schedular criteria for bulimia nervosa, and cannot be 
considered in assigning a disability rating.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) [the Board cannot base an 
increase on factors that are not included in the rating 
schedule].  

In any event, as will be discussed immediately below, the 
veteran's dysthymic disorder is being separately service 
connected.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The veteran's claim for an increased disability rating for 
his service-connected bulimia nervosa was filed in March 
2004.  Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the 
relevant time period under consideration, or March 2003 to 
the present. The RO has rated the veteran 30 percent 
disabling from October 1, 1992, the date of service 
connection, and at all times thereafter.

After a careful review of the record, to include the November 
2004 and the February 2007 VA examination reports, the Board 
can find no evidence to support a finding that the veteran's 
bulimia nervosa was more or less severe during the appeal 
period under consideration.  Indeed, it does not appear that 
the veteran's symptomatology differed appreciably from that 
identified in the medical records in February 2004 and 
earlier.  Accordingly, the staged ratings are not warranted.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

The veteran has argued that his service-connected bulimia 
nervosa interferes with work, stating that he "lost his 
ability to effectively do [his] job years before [his] 
retirement in 1992."  See the veteran's March 2006 
substantive appeal.  Accordingly, the Board will consider the 
veteran's potential entitlement to an extraschedular rating 
in the instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Referral for 
extraschedular rating remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment due to bulimia nervosa 
alone, or frequent periods of hospitalization.

With respect to hospitalization, there has been none since 
1992.  The veteran chooses not to go to a hospital and 
prefers self-treatment.  See the veteran's March 2006 
substantive appeal.  There is no indication that there has 
been marked interference in the veteran's employment due 
solely to his service-connected bulimia nervosa.  The veteran 
points to the medical opinion of C.L., R.N. as medical proof 
of interference with his employment.  However, in a May 2005 
VA outpatient treatment record, C.L. states, "It is my 
opinion that the severity of his Eating Disorder and his 
Depressive Disorder prevents him from being able to fulfill 
the job requirements any employer would expect of him."  
[Emphasis added by the Board.]      

While employment may be made more difficult by the veteran's 
bulimia nervosa, this alone does not present an exceptional 
or unusual disability picture.  Indeed, significant 
occupational impairment is specifically contemplated in the 
30 percent rating assigned currently assigned.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

The Board therefore has determined that referral of the 
veteran's bulimia nervosa for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
for the veteran's service-connected bulimia nervosa is not 
met.  A preponderance of the evidence is against the claim.  
The benefit sought on appeal is therefore denied.



2.  Entitlement to service connection for an acquired 
psychiatric disability other than bulimia/anorexia nervosa.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2008).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has an 
acquired psychiatric disability; namely dysthymic disorder, 
which was diagnosed by March 2004 VA examination findings and 
confirmed in the most recent February 2007 VA examination 
findings.  See the March 2004 VA examiner's report, page 6; 
see also the February 20, 2007 VA examiner's report, page 5.  
Hickson element (1) is therefore satisfied.  

The Board notes in passing that although the veteran included 
obsessive compulsive disorder (OCD) in his claim for service-
connection, there is no current diagnosis of OCD in the 
record.  See the March 2004 VA examiner's report, pages 6 and 
9; see also the February 20, 2007 VA examiner's report, page 
5.  Accordingly, the Board will focus its analysis on the 
veteran's currently diagnosed dysthymic disorder in deciding 
the veteran's claim.  

With respect to Hickson element (2), the veteran's service 
treatment records indicate that he received counseling for 
depressive episodes on numerous occasions in-service.  
Additionally, the veteran's September 1992 retirement 
examination indicated that the veteran attempted suicide in 
1988, "due to depression."  See the veteran's September 28, 
1992 Report of Medical History.  Further, the veteran 
affirmatively checked "yes" to indicate that he has had 
"depression or excessive worry" and "nervous trouble" on 
his retirement medical history questionnaire.  Accordingly, 
Hickson element (2), medical evidence of in-service 
psychiatric disease, is satisfied.

With respect to Hickson element (3), as the veteran's 
representative points out in the December 2008 Informal 
Hearing Presentation, the March 2004 and February 2007 VA 
medical examination reports, although containing diagnoses of 
dysthymia, fail to comment on whether the veteran's dysthymic 
disorder is related to military service.  See the December 
2008 Informal Hearing Presentation, page 2.  This is correct.  
However, after reviewing the file, the Board believes that 
direct service connection for dysthymic disorder may be 
granted based on continuity of symptomatology, without the 
need for referral for a medical opinion.  See 38 C.F.R. 
§ 3.303(b), discussed above.

It is clear that the veteran complained of depression in 
service.  Significantly, a July 1992 clinical summary 
indicated that, upon examination, the veteran "showed 
evidence of more depression than the patient was admitting 
to."  See the July 6, 1992 Narrative Summary (Clinical 
Record).    

Medical reports shortly after service continued to identify 
depression.  A November 1993 VA Medical Certificate indicated 
a diagnostic impression of "anxiety." Further, a December 
1997 VA psychologist note indicated that the veteran had 
"depressive features."  See the December 1, 1997 VA 
psychologist note of A.L.A.  
In January 2004, the veteran was prescribed Zoloft for 
"anxiety, depression and Bulimia."  See the January 8, 2004 
VA Progress Note of G.N.A.R.  In March 2004, the veteran was 
diagnosed with dysthymic disorder, and this diagnosis was 
confirmed by the February 20, 2007 VA examiner's report.  

Thus, the picture presented is one of depressive symptoms 
starting in service and continuing thereafter, finally 
recognized as a specific disability in 2004.  Moreover, there 
is no evidence of record which suggests that the veteran's 
dysthymic disorder was caused by anything other than military 
service.  

Based on the above-cited evidence, the Board has no reason to 
doubt the veteran's assertions that he has experienced 
depression continuously since leaving military service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  Continuity of 
symptomatology is therefore established.  

Element (3), and therefore all elements, has been satisfied.  
The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to an increased rating for service-connected 
bulimia nervosa is denied.

Entitlement to service connection for dysthymic disorder is 
granted.


REMAND

3.  Entitlement TDIU.

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
veteran's claim of entitlement to TDIU must be remanded for 
additional evidentiary development.  

Reasons for remand

Vocational Rehabilitation Folder

The veteran's representative has argued that the "RO may 
have denied the veteran vocational rehabilitation on the 
basis that training is not feasible.  This issue is unclear 
because the counseling file is not of record."  See the 
December 2008 Informal Hearing Presentation, page 2.  

Because the Vocational rehabilitation folder, if it exists, 
may contain information which has a bearing on the TDIU 
claim, it must be obtained.

Readjudication

As was discussed above, in this decision the Board has 
granted the veteran's claim for entitlement to service 
connection for dysthymic disorder.  It is not the 
responsibility of the Board to assign a disability rating 
therefor.

Clearly, the RO has not had the opportunity to consider the 
veteran's TDIU claim in light of the Board's grant of 
entitlement to service connection for dysthymic disorder.  
Therefore, the issue of TDIU must be remanded in order for 
the agency of original jurisdiction to readjudicate the 
veteran's TDIU claim based upon all of his service-connected 
disabilities.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain the veteran's 
vocational rehabilitation file and 
associate it with the veteran's VA claims 
folder.  

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional 
development which it deems necessary, 
VBA should re-adjudicate the 
veteran's claim of entitlement to 
TDIU in light of all of his service-
connected disabilities, to include 
dysthymia.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


